Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered. Claims 1-2 amended; claim 4 added; claim 3 deleted. Claims 1-2 and 4 are subject to examination.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (KIM hereafter) (US 20180115962 A1) in view of Kwon et al. (Kwon hereafter) (US 20150195819 A1).
  
Regarding claim 1, KIM teaches, A mobile communication method used in a user terminal configured to perform communication by using a narrow band with a base station (KIM; the MTC UE may be designed to support only a narrow band … very narrower than that of a general cellular system, Par. 0183), the mobile communication method comprising:
receiving, from the base station (element “MTC UE” and “eNB” Fig. 10), a message including first information indicating a modulation scheme applied to a Physical Downlink Shared Channel (PDSCH) transmitted in the narrow band with a predetermined modulation scheme (KIM; if the MTC UE accesses the system, the eNB may transmit a TBS table indicator for indicating MCS table to be used by the MTC UE to the MTC UE through a higher layer signal (S1015), Par. 0191; Table 7 illustrates one of the second MCS table, Par. 0202; the MTC UE may store … the new MCS table … Afterwards, the processor of the MTC UE may receive and decode PDSCH, Par. 0232); 
receiving, from the base station, downlink control information (DCI) including a modulation coding scheme (MCS) field indicating a MCS index (KIM; The eNB may notify the MTC UE of I.sub.MCS and resource allocation information through PDCCH, Par. 0195; The DL data of the PDSCH is related to a DCI format signaled through a PDCCH, Par. 0090); and 
determining a reading method of the MCS field included in the DCI, based on the first information included in the RRC message (KIM; Table 7 is a TBS table corresponding to a case that QPSK is only supported, Par. 0203; Table 9 is an example of a 5-bit MCS table for the MTC UE for supporting QPSK/16QAM, Par. 0207 [Note that MCS is 4-bit for Table 7 and 5-bit for Table 9 and Table is indicated by RRC]).
Kim fails to explicitly teach,
a radio resource control (RRC) message including first information.
However, in the same field of endeavor, Kwon teaches,
a radio resource control (RRC) message including first information (Kwon; a secondary table is used to provide modulation schemes that can be used by new UEs 112 and subsequent releases … an RRC message from the serving cell indicates which table out of the multiple secondary tables should be used as the secondary table, Par. 0034-0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of RRC message as taught by Kwon in order to indicate MCS table (Kwon; Par. 0035).
  
Regarding claim 2, KIM teaches, A user terminal configured to perform communication by using a narrow band with a base station (KIM; the MTC UE may be designed to support only a narrow band … very narrower than that of a general cellular system, Par. 0183), the user terminal comprising: 
	at least one processor and a memory coupled to the at least one processor (KIM; the MTC UE, Par. 0183), wherein
	the at least one processor is configured to (KIM; the MTC UE, Par. 0183):
receive from the base station, a message including first information indicating a modulation scheme applied to a Physical Downlink Shared Channel (PDSCH) transmitted in the narrow band with a predetermined modulation scheme (KIM; if the MTC UE accesses the system, the eNB may transmit a TBS table indicator for indicating MCS table to be used by the MTC UE to the MTC UE through a higher layer signal (S1015), Par. 0191; Table 7 illustrates one of the second MCS table, Par. 0202; the MTC UE may store … the new MCS table … Afterwards, the processor of the MTC UE may receive and decode PDSCH, Par. 0232); 
receive, from the base station, downlink control information (DCI) including a modulation coding scheme (MCS) field indicating a MCS index (KIM; The eNB may notify the MTC UE of I.sub.MCS and resource allocation information through PDCCH, Par. 0195; The DL data of the PDSCH is related to a DCI format signaled through a PDCCH, Par. 0090); and 
determine a reading method of the MCS field included in the DCI, based on the first information included in the RRC message (KIM; Table 7 is a TBS table corresponding to a case that QPSK is only supported, Par. 0203; Table 9 is an example of a 5-bit MCS table for the MTC UE for supporting QPSK/16QAM, Par. 0207 [Note that MCS is 4-bit for Table 7 and 5-bit for Table 9 and Table is indicated by RRC]).
Kim fails to explicitly teach,
a radio resource control (RRC) message including first information.
However, in the same field of endeavor, Kwon teaches,
a radio resource control (RRC) message including first information (Kwon; a secondary table is used to provide modulation schemes that can be used by new UEs 112 and subsequent releases … an RRC message from the serving cell indicates which table out of the multiple secondary tables should be used as the secondary table, Par. 0034-0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of RRC message as taught by Kwon in order to indicate MCS table (Kwon; Par. 0035).[AltContent: rect]Regarding claim 4, KIM teaches, An apparatus for controlling a user terminal configured to perform communication by using a narrow band with a base station (KIM; the MTC UE may be designed to support only a narrow band … very narrower than that of a general cellular system, Par. 0183), the apparatus comprising: 
at least one processor and a memory coupled to the at least one processor (KIM; the MTC UE, Par. 0183), wherein 	the at least one processor is configured to (KIM; the MTC UE, Par. 0183): 
(KIM; if the MTC UE accesses the system, the eNB may transmit a TBS table indicator for indicating MCS table to be used by the MTC UE to the MTC UE through a higher layer signal (S1015), Par. 0191; Table 7 illustrates one of the second MCS table, Par. 0202; the MTC UE may store … the new MCS table … Afterwards, the processor of the MTC UE may receive and decode PDSCH, Par. 0232); 
receive, from the base station, downlink control information (DCI) including a modulation coding scheme (MCS) field indicating a MCS index (KIM; The eNB may notify the MTC UE of I.sub.MCS and resource allocation information through PDCCH, Par. 0195; The DL data of the PDSCH is related to a DCI format signaled through a PDCCH, Par. 0090); and 
determine a reading method of the MCS field included in the DCI, based on the first information included in the RRC message (KIM; Table 7 is a TBS table corresponding to a case that QPSK is only supported, Par. 0203; Table 9 is an example of a 5-bit MCS table for the MTC UE for supporting QPSK/16QAM, Par. 0207 [Note that MCS is 4-bit for Table 7 and 5-bit for Table 9 and Table is indicated by RRC]).
Kim fails to explicitly teach,
a radio resource control (RRC) message including first information.
However, in the same field of endeavor, Kwon teaches,
first information (Kwon; a secondary table is used to provide modulation schemes that can be used by new UEs 112 and subsequent releases … an RRC message from the serving cell indicates which table out of the multiple secondary tables should be used as the secondary table, Par. 0034-0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of RRC message as taught by Kwon in order to indicate MCS table (Kwon; Par. 0035).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416